Exhibit 10.1

 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT (this “Agreement”) is executed as of December 12,
2014 by and among AMERICAN HOMES 4 RENT, LLC, a Delaware limited liability
company (“AH LLC”), AMERICAN HOMES 4 RENT, a Maryland real estate investment
trust (the “Company”), and AMERICAN HOMES 4 RENT, L.P., a Delaware limited
partnership (the “OP”).

 

R E C I T A L S :

 

A.                                AH LLC currently owns the real properties
listed on Exhibit A (each, a “Property”, and collectively, the “Properties”).

 

B.                                 On or before the Closing (as defined below),
AH LLC will contribute and assign to the OP all of AH LLC’s right, title and
interest in and to the Properties, all as more particularly set forth herein. 
The OP will then contribute and assign its interest in the Properties to its
wholly-owned subsidiary, AH4R PROPERTIES, LLC, a Delaware limited liability
company (“Subsidiary LLC”), and upon the Closing hereunder cause record title to
the Properties to be vested in the name of Subsidiary LLC.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                    AH LLC Contribution.

 

1.1.      At the Closing, AH LLC shall contribute to the OP all of AH LLC’s
right, title and interest in and to the Properties.  In exchange for AH LLC’s
contribution of the Properties, the OP shall issue to AH LLC 653,378 Class A
units of the OP (the “OP Units”), valued at the closing trading price on the New
York Stock Exchange of the Class A common shares of the Company on December 11,
2014.

 

1.2.      The value of each of the Properties (collectively, the “Contributed
Value”) is set forth on Exhibit A.

 

2.                                    Closing.

 

2.1.      Closing Date and Place.  The closing of the transactions contemplated
by this Agreement (the “Closing”) will be deemed to take place on December 12,
2014 at 11:59 p.m. (the “Closing Date”) at the principal offices of the Company.

 

2.2.      Closing Actions and Documents.  At the Closing, the following events
shall occur in the order specified below and the following closing documents
shall be delivered by and to the parties specified below:

 

--------------------------------------------------------------------------------


 

(a)                               Grant deed, in the form customarily used in
the applicable jurisdictions, transferring each of the Properties to Subsidiary
LLC (the “Deeds”), shall be executed and delivered by AH LLC;

 

(b)                              an affidavit certifying that AH LLC is not a
“foreign person” under the Foreign Investment in Real Property Tax Act shall be
executed and delivered by AH LLC; and

 

(c)                               such other documents or items as may be
reasonably required to effect the consummation of the transaction contemplated
by this Agreement.

 

The parties shall cause all of the foregoing actions under Section 2.2 to be
deemed to have occurred on the Closing Date; however, copies of each of the
executed documents shall be executed and delivered as soon as available after
the Closing Date.

 

2.3.                                                      Costs.  AH LLC shall
directly pay for all out of pocket costs incurred in connection with the
transfer of the Properties, including, but not limited to, any transfer taxes,
recording fees, HOA transfer fees, registration fees, escrow and/or title fees
and legal fees incurred by AH LLC.  The Company shall directly pay for all costs
of the Company, including, but not limited to, any fees of its advisors.  The
provisions of this Section 2.3 shall survive the Closing.

 

3.                                    Title Warranty.  The Properties will be
conveyed, via the Deeds contemplated herein, subject to all matters of record or
apparent, provided that in no event shall any of the Properties be subject to
(a) any mortgages, deeds of trust or other monetary liens or encumbrances except
for (i) non-delinquent real property taxes and assessments, which are a lien not
yet due and payable, (ii) non-delinquent assessments pursuant to any covenants,
conditions and restrictions or (iii) liens imposed by laws, such as carriers’,
warehousemen’s and mechanics’ liens, and other similar liens arising in the
ordinary course of business which secure payment of obligations arising in the
ordinary course of business not more than 60 days past due, (b) any rights of
first refusal or first offer, right of redemption or purchase options,
(c) zoning laws and ordinances applicable to the Properties which are violated
by the existing Improvements or present uses thereof or the transfer of the
Properties, or (d) covenants, conditions and restrictions on title that prohibit
leasing of any of the Properties.

 

4.                                    Representations and Warranties.

 

4.1.      Representations and Warranties of AH LLC.  AH LLC hereby represents,
warrants and covenants to the Company and the OP (as applicable) as follows as
of the Effective Date and as of the Closing Date, which representations,
warranties and covenants shall survive the Closing:

 

(a)                               Due Authorization.  This Agreement has been
duly authorized, executed and delivered by AH LLC and constitutes the legal,
valid and binding agreement of AH LLC enforceable against AH LLC in accordance
with its terms, subject to applicable bankruptcy, insolvency or other similar
laws affecting enforcement of creditors’ rights and to general principles of
equity.

 

2

--------------------------------------------------------------------------------


 

(b)                              Litigation and Default.  (i)  AH LLC has not
been served with notice of any legal proceeding with respect to the Properties,
except as set forth on Exhibit B, (ii) to AH LLC’s Knowledge, no legal
proceeding has been threatened against AH LLC or against or with respect to any
of the Properties, including, without limitation, any actual or threatened legal
proceedings challenging the foreclosure process or otherwise pertaining to any
lender liability, nor, to AH LLC’s Knowledge, is there any claim or grounds for
any claim that might result in any legal proceeding, (iii) neither AH LLC nor
any of the Properties is in material breach of any provisions of any Legal
Requirement and (iv) to AH LLC’s Knowledge, no event has occurred that, with due
notice or lapse of time or both, would constitute a material breach of any Legal
Requirement on the part of AH LLC or any of the Properties, except for in each
of (i), (ii), (iii) and (iv) a proceeding, breach or event that would not
reasonably be expected to result in a Material Adverse Effect.  For purposes of
this Agreement, a “Material Adverse Effect” means any circumstance, event,
change or effect that, individually or in the aggregate:  (A) is material and
adverse to the condition (financial or otherwise), results of operations,
business, assets or liabilities of AH LLC (on a collective basis), it being
agreed that any financial adverse effect in excess of $15 million shall be a
Material Adverse Effect or (B) would materially impair the ability of AH LLC to
perform its duties and obligations under this Agreement, provided, however, that
Material Adverse Effect shall not be deemed to include the impact of (1) changes
or conditions (including, without limitation, changes in economic, financial
market, credit market, regulatory or political conditions) affecting the United
States or state economies, or the ownership and operation of residential
properties, and which do not have a materially disproportionate impact on AH
LLC, as compared to similarly situated owners and operators of residential
properties, or (2) actions or omissions of AH LLC taken with the express prior
written consent of the Company in contemplation of the transactions contemplated
hereby.

 

(c)                               Organization and Good Standing.  AH LLC (i) is
a duly formed limited liability company validly existing and in good standing
under the laws of the State of Delaware and is qualified to do business in each
of the states in which it is required to be qualified, and (ii) has the
requisite limited liability company power and authority to (A) carry on its
business as now being conducted, except where the failure to be qualified would
not reasonably be expected to result in a Material Adverse Effect and
(B) execute, deliver and perform its obligations under this Agreement and the
documents to be executed and delivered by AH LLC pursuant to this Agreement (to
the extent it is a party thereto).

 

(d)                             No Conflict; Legal Compliance.  (1) Neither the
execution, delivery, nor performance of this Agreement by AH LLC, nor any action
or omission on the part of AH LLC required pursuant hereto, nor the consummation
of the transactions contemplated by this Agreement will (i) result in a breach
or violation of, or constitute a default under, any Legal Requirement;
(ii) result in a breach of any term or provision of the charter documents of AH
LLC; or (iii) constitute a default or result in the cancellation, termination,
acceleration, breach or violation

 

3

--------------------------------------------------------------------------------


 

of any agreement, instrument, indenture, lease or other material document to
which AH LLC is a party or by which any of its Properties are bound, or give any
Person the right to challenge any such transaction, to declare any such default,
cancellation, termination, acceleration, breach or violation or to exercise any
remedy or obtain any other relief under any such agreement, instrument,
indenture, lease, or other material document or under any Legal Requirement,
except, in the case of (i) or (iii), for such breaches, cancellations,
terminations, acceleration, default or violation that would not reasonably be
expected to result in a Material Adverse Effect; and (2) AH LLC is not, nor will
be, required to give any notice to or obtain any consent from any Person in
connection with the execution and delivery of this Agreement that has not
already been given or obtained, except for such failure to give notice or obtain
consent which would not reasonably be expected to result in a Material Adverse
Effect.

 

(e)                               Insolvency.  AH LLC has not (i) made a general
assignment for the benefit of creditors; (ii) filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by its creditors;
(iii) suffered the appointment of a receiver to take possession of all, or
substantially all, of its assets; (iv) suffered the attachment or other judicial
seizure of all, or substantially all, of its assets; (v) admitted in writing its
inability to pay its debts as they come due; or (vi) made an offer of
settlement, extension or composition to its creditors generally.

 

(f)                                Title to Properties.  AH LLC has good and
marketable title to each applicable Property as set forth on Exhibit A hereto.

 

(g)                              Eminent Domain and Impositions.  To the
Knowledge of AH LLC, there are no existing or proposed or contemplated eminent
domain proceedings that would affect any of the Properties.  There are no
delinquent assessments relating to the Properties for public improvements,
including, without limitation, those for construction of sewer and water lines
and mains, street lights, streets, sidewalks and curbs.

 

(h)                              Agreements.  Except for the Property Specific
Exceptions and the leases on the Properties (the “Leases”), and any management
agreements or other contracts disclosed on Exhibit C, (1) to the Knowledge of AH
LLC, there are no agreements, contracts, documents, easements, restrictions or
covenants specifically related to any of the Properties which are reasonably
anticipated to have a Material Adverse Effect, (2) to the Knowledge of AH
LLC, no agreements, contracts, documents, easements, restrictions or covenants
relating to, or in any way affecting, the Properties will prevent AH LLC from
leasing, operating or disposing of the applicable Property in a commercially
reasonable manner, (3) AH LLC has not entered into any agreement, contract,
document, restriction or covenant that could materially and adversely affect the
use, rental, operation or enjoyment of any of the Properties, and (4) none of
the Properties is subject to any restrictions relating to affordability or age
restrictions (such as senior housing).  Without limiting the foregoing, neither
the OP, the Company, nor Subsidiary LLC will be liable for any amounts payable
under any management or leasing agreement entered into by AH LLC prior to the
Closing and relating to the Properties.

 

4

--------------------------------------------------------------------------------


 

(i)                                  No Defaults under Agreements.  AH LLC, nor,
to the Knowledge of AH LLC, any other party to any material agreement affecting
the Properties (including, without limitation, any of the covenants, conditions,
restrictions, right-of-way or easements constituting one or more of the Property
Specific Exceptions), has not received any notice of any uncured default with
respect to any material agreement affecting the Properties which would have a
Material Adverse Effect, and, no event has occurred or, to the Knowledge of AH
LLC, is threatened, which through the passage of time or the giving of notice,
or both, would constitute a default thereunder which would have a Material
Adverse Effect.  Such agreements are valid and binding and in full force and
effect, have not been amended, modified or supplemented since such time as such
agreements were made available to the Company and/or the OP, except for such
amendments, modifications and supplements delivered or made available to the
Company and/or the OP.

 

(j)                                  Leases.  True and complete copies of all
Leases have been made available to the OP; such Leases are in full force and
effect; and AH LLC has not received any written notice that it is in default of
any of its obligations under such Leases beyond any applicable grace period
which has not been cured.

 

(k)                              No Options to Purchase.  There exist no
options, rights of first offer, rights of first refusal or any other form of
right or option to purchase any of the Properties.

 

(l)                                  Improvements.  Prior to the Effective Date,
excluding those Properties which were occupied and continued to be occupied by
the same tenant before and after the foreclosure sale, AH LLC has, at its sole
cost and expense, performed, in a good and workmanlike manner and in accordance
with applicable Laws (including, obtaining any required permits), the
maintenance, repairs, replacements and capital expenditures to the Properties
performed through the date of transfer.  All amounts owing to any contractors,
engineers, consultants, architects and other persons providing services and
materials to AH LLC in connection with such work on the Properties have been
paid in full or will be paid in full by AH LLC prior to delinquency.

 

(m)                          Compliance with Laws.  AH LLC has not received
written notice of any material violation of, and to AH LLC’s Knowledge, none of
the Properties violates in any material manner, any Laws affecting any of the
Properties that remains uncured, and AH LLC has not received written notice of,
and to AH LLC’s Knowledge, AH LLC is not aware of any basis for, any revocation
or threatened revocation of any license or permit.

 

(n)                              Exhibit A.  Each listed address of the
Properties set forth on Exhibit A is true and correct in all material respects.

 

5

--------------------------------------------------------------------------------


 

(o)                              Hazardous Materials.  To AH LLC’s Knowledge, no
Person has used, generated, manufactured, stored or disposed any Hazardous
Substances in, at, on, under or about the Properties or transported any
Hazardous Substance to or from the Properties in violation of applicable laws. 
To AH LLC’s Knowledge, (a) the Properties are not in violation, nor have been or
are currently under investigation for violation of any federal, state or local
law, ordinance or regulation relating to industrial hygiene, worker health and
safety, or to the environmental conditions in, at, on, under or about the
Properties, including, but not limited to, soil or groundwater conditions,
(b) the Properties have not been subject to, and are not within 2,000 feet of, a
deposit of any Hazardous Substance other than facilities normal for residential
neighborhoods, (c) there has been no discharge, migration or release of any
Hazardous Substance from, into, on, under or about the Properties, and (d) there
is not now, nor has there ever been on or in the Properties underground storage
tanks or surface impoundments, any asbestos-containing materials or any
polychlorinated biphenyls used in hydraulic oils, electrical transformers or
other equipment.

 

(p)                              Brokers, Finders and Advisors.  AH LLC has not
entered into any agreement resulting in the Company or the OP having any
obligation or liability as a result of the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement for any brokerage, finder or advisory fees or charges of any kind
whatsoever.

 

(q)                              Foreign Asset Control.  Neither AH LLC nor any
of its affiliates or constituents is a Person that:  (i) is, or is controlled
by, a Designated Person; (ii) has received funds or other property from a
Designated Person; or (iii) is in breach of or is the subject of any action or
investigation under any Anti-Terrorism Law.  Neither AH LLC nor any of its
affiliates or constituents engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any Designated
Person.  AH LLC is in compliance with the Patriot Act.  AH LLC has taken
commercially reasonable measures to ensure compliance with the Anti-Terrorism
Laws, including the requirement that (A) no Person who owns any direct or
indirect interest in AH LLC is a Designated Person; and (B) funds invested
directly or indirectly in AH LLC are derived from legal sources.

 

(r)                                 Monetary Liens and Encumbrances.  Other than
as permitted by Section 3 of this Agreement, there are no taxes, assessments,
mortgages, deeds of trust, mechanics’ liens or other monetary liens affecting
the Properties.

 

(s)                                Representations as to Issuance of Common
Shares and OP Units.

 

(1)                        AH LLC understands that the Common Shares and the OP
Units, as applicable, being issued hereunder have not been registered under the
Securities Act, or under applicable state securities laws (“Blue Sky Laws”), in
reliance upon exemptions contained in the Securities Act and Blue Sky Laws and
any applicable regulations promulgated thereunder or interpretations thereof,
and cannot be offered for sale, sold or otherwise transferred unless, among
other things, such Common Shares and OP Units subsequently are so registered or
qualify for exemption from registration under the Securities Act and Blue Sky
Laws, and that the certificates representing such Common Shares and OP Units, if
any, shall bear a legend noting such restrictions as described in Section 20
hereof.

 

6

--------------------------------------------------------------------------------


 

(2)                        The Common Shares and/or OP Units, as applicable,
being acquired by AH LLC hereunder are being acquired under this Agreement by AH
LLC in good faith solely for its own account, for investment and not with a view
toward resale or other distribution in violation of the Securities Act, and that
the Common Shares and/or OP Units, as applicable, shall not be disposed of by AH
LLC in contravention of the Securities Act or any applicable Blue Sky Laws.

 

(3)                        AH LLC has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
its investment in the Common Shares and/or OP Units, and it understands and is
able to bear any economic risks associated with such investment (including the
inherent risk of losing all or part of its investment in such Common Shares
and/or OP Units).

 

(4)                        AH LLC is personally and directly familiar with
business that is conducted and is intended to be conducted by the OP, the
Company and AH Holdings, including financial matters related to such business,
has been given the opportunity to ask questions of, and receive answers from,
the general partner of the OP, the trustees of the Company, and the manager of
AH Holdings concerning the business and financial affairs of the OP, the Company
and AH Holdings, and the terms and conditions of its acquisition of such Common
Shares and OP Units, and has had further opportunity to obtain any additional
information desired (including information necessary to verify the accuracy of
the foregoing).

 

(5)                        AH LLC has had an opportunity, to the full extent it
deemed necessary or desirable, to inform its legal and/or financial advisers of
the terms, nature and risks of investing in the Common Shares and OP Units at
this time, and to consult with them as appropriate about the investment.

 

(6)                        AH LLC is an “accredited investor” within the meaning
of Regulation D promulgated under the Securities Act.

 

4.2.                                                      Representations,
Warranties and Agreements of the Company and the OP.  Each of the Company and
the OP hereby represents and warrants to AH LLC as follows, as of the Effective
Date:

 

(a)                            Organization.  Each of the Company and the OP
have the full power and authority to execute, deliver and perform its
obligations under this Agreement and the documents to be executed and delivered
by the Company and the OP pursuant to this Agreement.

 

7

--------------------------------------------------------------------------------


 

(b)                              Due Authorization.  This Agreement has been
duly authorized, executed and delivered by the Company and the OP, and
constitutes the legal, valid and binding agreement of the Company and the OP
enforceable against each of them in accordance with its terms, subject to
applicable bankruptcy, insolvency or other similar laws affecting enforcement of
creditors’ rights and to general principles of equity.

 

(c)                               No Conflict.  (1) Neither the execution,
delivery, nor performance of this Agreement by the Company or the OP, nor any
action or omission on the part of the Company or the OP required pursuant
hereto, nor the consummation of the transactions contemplated by this Agreement
will (i) result in a breach or violation of, or constitute a default under, any
Legal Requirement; (ii) result in a breach of any term or provision of the
charter documents of the Company or the OP or result in the breach of any term
or provision thereof; or (iii) constitute a default or result in the
cancellation, termination, acceleration, breach or violation of any agreement,
instrument, indenture, lease or other material document to which the Company or
the OP is a party or by which any of the properties of the Company or the OP is
bound, or give any Person the right to challenge any such transaction, to
declare any such default, cancellation, termination, acceleration, breach or
violation or to exercise any remedy or obtain any other relief under any such
agreement, instrument, indenture, lease, or other material document or under any
Legal Requirement, except, in the case of (i) or (iii), for such breaches,
cancellations, terminations, acceleration, breach or violation that would not
reasonably be expected to result in a Material Adverse Effect (as defined above
with references to AH LLC being deemed to be references to each of the Company
and the OP for purposes of this paragraph); and (2) neither the Company nor the
OP is, nor will be, required to give any notice to or obtain any consent from
any Person in connection with the execution and delivery of this Agreement which
has not already been given or obtained, except for such failure to give notice
or obtain consent which would not reasonably be expected to result in a Material
Adverse Effect.

 

(d)                             Brokers, Finders and Advisors.  Neither the
Company nor the OP has entered into any agreement resulting in AH LLC having any
obligation or liability as a result of the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement by the Company or the OP for any brokerage, finder or advisory fees or
charges of any kind whatsoever.

 

(e)                               Title to Common Shares.  Upon AH LLC’s
transfer of the Properties, and delivery by the Company to AH LLC of the
certificates for the Common Shares which AH LLC is acquiring under this
Agreement, (i) the Common Shares to be issued at the Closing will be duly
authorized, validly issued, fully paid and nonassessable, and free of preemptive
rights, and (ii) AH LLC will acquire the Common Shares free and clear of all
mortgages, liens, pledges, charges, claims, security interests, agreements, and
encumbrances of any nature whatsoever, other than those imposed by law, or
contemplated by this Agreement or those that result from action by AH LLC.

 

8

--------------------------------------------------------------------------------


 

(f)                                Title to OP Units.  Upon AH LLC’s transfer of
the Properties, AH LLC will become the holder of the OP Units which AH LLC is
acquiring under this Agreement, and AH LLC will acquire the OP Units free and
clear of all mortgages, liens, pledges, charges, claims, security interests,
agreements, and encumbrances of any nature whatsoever, other than those imposed
by law, or contemplated by this Agreement or those that result from action by AH
LLC.

 

5.                                    Prorations.  All monthly rents and other
monthly income from the Properties, real estate and personal property ad valorem
taxes, and other recurring operating expenses of the Properties (collectively,
the “Proration Items”) shall be prorated on the basis of actual days elapsed as
of 11:59 p.m. on the day prior to the Closing:

 

(a)                               Generally.  Those items for which actual bills
are not available at the Closing, shall be prorated based upon good faith
estimates using bills from the previous month or year, as applicable, or, in the
case of ad valorem taxes, the most recent tax rate and assessed value, and shall
be the subject of a post-closing adjustment to be performed by March 31, 2015,
or as soon thereafter as the precise amounts can be ascertained.  Once all
applicable amounts have been ascertained, AH LLC shall prepare and deliver a
final statement of prorations to the Company.  No prorations will be made in
relation to AH LLC’s existing financing, all of which shall be the
responsibility solely of AH LLC.

 

(b)                              Lease Rentals; Security Deposits.  All
non-delinquent rents, charges and revenue of any kind relating to the Properties
shall be prorated as of the Closing.  No proration will be made with respect to
any delinquent rents not received as of the Closing.  All delinquent rents as of
the Closing received by the Company or the OP after the Closing, will be applied
(i) first, to current rent and other amounts then due and payable under the
applicable Lease, (ii) then to delinquent rent due for periods after the month
of the Closing, and (iii) then to delinquent rent due for periods prior to the
month of the Closing (with such amounts being paid to AH LLC).  In addition, AH
LLC shall transfer to the account of the OP any security deposits for which AH
LLC, or its applicable subsidiaries, is liable under the Leases (to the extent
such security deposits have not been applied against delinquent rents).

 

(c)                               Operating Expenses.  All insurance premiums,
utility bills, management fees and other recurring monthly operating expenses
(including, without limitation, homeowners association assessments, dues and
fees) that are not paid by tenants under Leases directly shall be prorated as of
the Closing.

 

(d)                             Proration Payments.  If the statement of
prorations prepared by AH LLC and submitted to the OP reflects a payment to the
OP, AH LLC shall pay such amount to the OP within 30 days following delivery of
such statement.  If such statement of prorations reflects a payment to AH LLC,
the OP shall pay such amount to AH LLC within 30 days following delivery of such
statement.

 

9

--------------------------------------------------------------------------------


 

6.                                    Indemnification and Claims.

 

6.1.                                                      Indemnification.

 

(a)                               Subject to the other provisions of this
Section 6, AH LLC shall indemnify, defend and hold harmless each of the Company
and the OP and each of their  respective officers, directors, board members,
trustees, members, partners, employees, agents, consultants, attorneys,
advisors, successors and assigns from and against any and all costs and expenses
(including reasonable attorney’s fees), suits, proceedings, judgments,
settlements, fines, losses, claims, liabilities, interest, awards, penalties,
demands, assessments and damages (collectively, “Claims/Damages”) to the extent
relating to or arising out of (i) any breach of any representation or warranty
made by AH LLC in this Agreement, (ii) a breach of, or a failure to perform, any
covenant, agreement or undertaking, made by or on behalf of AH LLC under this
Agreement, and (iii)  any action, proceeding or claim arising out of any
irregularity in the foreclosure sale, any bankruptcy or creditor rights or any
applicable law relating to foreclosure, bankruptcy or creditor rights which may
deprive, divest or relinquish the Company’s or the OP’s interest in the
Properties.  Subject to the other provisions of this Section 6, the Company and
the OP shall indemnify, defend and hold harmless each of AH LLC and its
officers, directors, board members, trustees, members, partners, employees,
agents, consultants, attorneys, advisors, successors and assigns from and
against any and all Claims/Damages to the extent relating to or arising out of
(i) any breach of any representation or warranty made by the Company or the OP
in this Agreement, and (ii) a breach of, or a failure to perform, any covenant,
agreement or undertaking, made by or on behalf of the Company or the OP under
this Agreement.  For purposes of the foregoing indemnification only, the $15
million threshold for financial effects included in the definition of Material
Adverse Effect shall be reduced to $1 million.

 

(b)                              For purposes of this Agreement, any amounts
actually recovered from third parties, including amounts actually recovered
under insurance policies, shall be considered when determining the
Claims/Damages incurred by an indemnified party.  Any indemnified party having a
claim under these indemnification provisions shall cooperate with the
indemnifying party to recover any amounts from third parties so as to reduce the
amount of any Claims/Damages hereunder.  Notwithstanding anything to the
contrary contained herein, in no event shall the foregoing agreement to
indemnify include any liability for consequential, speculative or punitive
damages.

 

6.2.                                                      Claims.  If an
indemnified party intends to seek indemnification pursuant to this Section 6,
such indemnified party shall promptly provide written notice to the party from
whom indemnification is being sought describing such claim in reasonable detail;
provided that the failure to provide such notice shall not affect the
obligations of the indemnifying party.

 

10

--------------------------------------------------------------------------------


 

7.                                    Breach; Remedies.  In addition to and not
in lieu of the indemnification provided in Section 6, upon the occurrence of a
breach hereunder, the parties shall have all rights and remedies at law or in
equity, including, without limitation, the Company an  the OP shall have the
right to specifically enforce AH LLC’s obligation to assign the Properties to
the OP.  Notwithstanding anything to the contrary contained herein, in no event
shall any party hereto have any liability hereunder with respect to
consequential, speculative or punitive damages, and each party hereby expressly
waives any right to pursue consequential, speculative or punitive damages.

 

8.                                    Notices.  All notices, demands and
requests hereunder shall be in writing and shall be deemed to have been properly
given if (a) hand delivered; (b) sent by reputable overnight courier service; or
(c) sent by United States registered or certified mail, postage prepaid,
addressed to the parties at the respective addresses set forth below, or at such
other address as any of the parties may from time to time designate by written
notice given as herein required.  Service of any such notice or other
communications so made shall be deemed effective on the day of actual delivery
(whether accepted or refused) as shown by the addressee’s return receipt if by
certified mail, and as confirmed by the courier service if by courier; provided,
however, that if such actual delivery occurs after 5:00 p.m. (local time where
received) or on a non-business day, then such notice or communication so made
shall be deemed effective on the first business day after the day of actual
delivery.  All such notices shall be addressed as follows:

 

If to the Company:

American Homes 4 Rent

 

30601 Agoura Road, Suite 200

 

Agoura Hills, California 91301

 

Attention: Chief Legal Officer

 

 

If to the OP:

American Homes 4 Rent, L.P.

 

30601 Agoura Road, Suite 200

 

Agoura Hills, California 91301

 

Attention: Chief Legal Officer

 

 

If to AH LLC:

American Homes 4 Rent, LLC

 

30601 Agoura Road, Suite 200

 

Agoura Hills, California 91301

 

Attention: Chief Executive Officer

 

9.                                    Entire Agreement; Amendments.  This
Agreement (together with any exhibits and schedules) contains or will contain
the entire agreement among the parties with respect to the transfer of the
Properties by AH LLC to the OP, and shall supersede all previous oral and
written and all contemporaneous oral negotiations, commitments and
understandings between the parties.  This Agreement may be amended, changed,
terminated or modified only by agreement in writing signed by all of the
parties.

 

11

--------------------------------------------------------------------------------


 

10.                            Successors and Assigns.  The covenants,
agreements, rights and options contained in this Agreement shall be binding upon
and shall inure to the benefit of the respective heirs, executors, successors
and assigns of the parties hereto and all Persons or entities claiming by,
through or under any of them.

 

11.                            Further Documents.  Each party hereto agrees to
execute any and all further documents and writings and perform such other
reasonable actions that may be or become necessary or expedient to effectuate
and carry out the transactions contemplated herein.

 

12.                            Governing Law.  To the maximum extent permitted
by law, this Agreement shall be governed by, construed and enforced in
accordance with internal law, and not the law pertaining to conflicts or choice
of law, of the State of Maryland.

 

13.                            Counterparts.  This Agreement may be executed in
a number of identical counterparts, each of which shall be deemed an original
and all of which, collectively, shall constitute one agreement.

 

14.                            Legal Fees.   In the event of the bringing of any
action or suit by a party hereto against another party hereunder, then in that
event, the prevailing party in such action or dispute shall be entitled to have
and recover of and from the other party all costs and expenses of suit,
including actual attorneys’ fees.  Any judgment or order entered in any final
judgment shall contain a specific provision providing for the recovery of all
costs and expenses of suit, including reasonable attorneys’ fees (collectively
“Costs”) incurred in enforcing, perfecting and executing such judgment.  For the
purposes of this paragraph, Costs shall include, without limitation, attorneys’
fees, costs and expenses incurred in (i) post judgment motions, (ii) contempt
proceeding, (iii) garnishment, levy, and debtor and third party examination,
(iv) discovery, and (v) bankruptcy litigation.

 

15.                            Construction of Agreement.  No party, or its
respective counsel, shall be deemed the drafter of this Agreement for purposes
of construing the provisions of this Agreement, and all language in all parts of
this Agreement shall be construed in accordance with its fair meaning, and not
strictly for or against any party.

 

16.                            No Waiver.  A waiver by either party hereto of a
breach of any of the covenants or agreements in this Agreement to be performed
by the other party shall not be construed as a waiver of any succeeding breach
of the same or other covenants, agreements, restrictions or conditions of this
Agreement.

 

17.                            Severability.  In the event that any phrase,
clause, sentence, paragraph, section, article or other portion of this Agreement
shall become illegal, null or void, or against public policy, for any reason, or
shall be held by any court of competent jurisdiction to be illegal, null or
void, or against public policy, the remaining portions of this Agreement shall
not be affected thereby and shall remain in force and effect to the full extent
permissible by law.

 

18.                            Headings.  The headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not in any way affect the meaning or interpretation of
this Agreement.  All references in this Agreement to sections and exhibits are
to sections and exhibits of this Agreement, unless otherwise indicated.

 

12

--------------------------------------------------------------------------------


 

19.                            Survival.  All covenants and agreements contained
herein to be performed after the Closing, and all representations, warranties
and indemnities, shall survive the Closing for a period of twelve (12) months
after the Closing.

 

20.                            Legends.  All certificates representing the
Common Shares and OP Units to be issued at the Closing shall bear a legend in
substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR STATE
SECURITIES LAWS AND CANNOT BE OFFERED, SOLD, OR TRANSFERRED IN THE ABSENCE OF
REGISTRATION OR EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS AND REGULATIONS PROMULGATED THEREUNDER.  THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE REGISTERED
OWNER HEREOF FOR INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION
WITH ANY DISTRIBUTION THEREOF IN VIOLATION OF THE SECURITIES ACT.  THE SHARES
MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A TRANSACTION WHICH
IS EXEMPT FROM REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR IN A TRANSACTION OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Company:

AMERICAN HOMES 4 RENT,

 

a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ Diana Laing

 

 

Diana Laing, Chief Financial Officer

 

 

 

 

OP:

AMERICAN HOMES 4 RENT, L.P.,

 

a Delaware limited partnership

 

 

 

By:

American Homes 4 Rent, a Maryland real estate investment trust, its General
Partner

 

 

 

 

 

By:

/s/ Diana Laing

 

 

 

Diana Laing, Chief Financial Officer

 

 

 

 

 

 

AH LLC:

AMERICAN HOMES 4 RENT, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ John Corrigan

 

 

John Corrigan, Chief Executive Officer

 

--------------------------------------------------------------------------------


 

CERTAIN DEFINITIONS

 

1.                                    “Anti-Terrorism Law” means each of: 
(a) the Executive Order; (b) the Patriot Act; (c) the Money Laundering Control
Act of 1986, 18 U.S.C. Sect. 1956; and (d) any other Law now or hereafter
enacted to monitor, deter or otherwise prevent terrorism or the funding or
support of terrorism.

 

2.                                    “Designated Person” means any Person who
(a) is named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control and/or any other similar lists maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control pursuant to authorizing statute,
executive order or regulation; (b) (i) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of the
Executive Order or any related legislation or any other similar executive
order(s), or (ii) engages in any dealings or transactions prohibited by
Section 2 of the Executive Order or is otherwise associated with any such Person
in any manner who violates of Section 2 of the Executive Order; or (c) (i) is an
agency of the government of a country; (ii) is an organization controlled by a
country; or (iii) is a Person resident in a country that is subject to a
sanctions program identified on the list maintained by the U.S. Department of
the Treasury’s Office of Foreign Assets Control, or as otherwise published from
time to time, as such program may be applicable to such agency, organization or
Person.

 

3.                                    “Executive Order” means Executive Order
No. 13224 on Terrorist Financings: - Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten To Commit, or Support Terrorism
issued on 23rd September, 2001, as amended by Order No. 132684, as so amended.

 

4.                                    “Governmental Authority(ies)” means the
government of the United States or any other nation, or of any political
subdivision thereof, whether state, regional or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

5.                                    “Hazardous Substances” means collectively,
but only as such items are defined as of the Effective Date, (i) those
substances included within the definitions of or identified as solid wastes,
special wastes, hazardous chemicals, hazardous waste, hazardous substances,
hazardous materials, toxic substances or similar terms in or pursuant to the
Comprehensive Environmental Response Compensation and Liability Act of 1980 (42
U.S.C. § 9601, et seq.) (“CERCLA”), Resource Conservation and Recovery Act of
1976 (42 U.S.C. § 6901, et seq.) (“RCRA”), the Occupational, Safety and Health
Act of 1970 (29 U.S.C. § 651, et seq.) (“OSHA”), the Hazardous Materials and
Transportation Act (49 U.S.C. § 1801, et seq.) (“HMTA”), Clean Water Act, 33
U.S.C. § 1321, et seq., or Clean Air Act (42 U.S.C. § 7401, et seq.), all as
amended prior to the Effective Date, and all regulations promulgated pursuant to
such laws prior to the Effective Date, (ii) those substances listed in the
United States Department of Transportation Table (49 CFR 172.101 and amendments
thereto enacted prior to the Effective Date) or by the EPA as hazardous
substances (40 CFR Part 302 and amendments thereto), (iii) any material, waste
or substance which is or contains petroleum or petroleum related products,
including, without limitation, crude oil or any fraction thereof, natural gas,
synthetic gas usable for fuel or any mixture thereof, asbestos or asbestos
containing materials, polychlorinated biphenyls, flammable explosives,
radioactive materials or (iv) such other substances, materials and wastes, which
are, as of the Effective Date, regulated or classified as a hazardous, toxic,
solid or a special waste, under any federal, state, county, municipal or other
local environmental laws now in effect.

 

6.                                    “Knowledge” means the actual knowledge of
B. Wayne Hughes, David Singelyn, Jack Corrigan and David Goldberg, without any
duty of independent investigation.

 

--------------------------------------------------------------------------------


 

7.                                    “Law(s)” means all international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directives, decrees,
policies, directed duties, requests, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case whether or not
having the force of law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, guideline, policy or similar form
of decision of any Governmental Authority.

 

8.                                    “Legal Requirement(s)” means any and all
judicial decisions, orders, injunctions, writs, statutes, laws, rulings, rules,
regulations, permits, certificates, or ordinances of any Governmental Authority.

 

9.                                    “Patriot Act” means the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known as the USA
Patriot Act).

 

10.                            “Person(s)” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity.

 

11.                            “Property Specific Exceptions” means those title
matters relating specifically to the Properties which are not prohibited
pursuant to Section 4 of the Agreement.

 

--------------------------------------------------------------------------------